Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to the remarks and amendments filed on 23 June, 2022.
Claims 1-7 are pending. 
Claims 1 and 6 have been amended.
Response to Arguments
35 USC § 102
Regarding amended claims 1 and 6, Applicant argues that Woo does not teach the amended limitations. Examiner finds the argument persuasive and a new ground of rejection is presented herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 6 disclose the trademark/trade name oneM2M in the claims. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a common platform server by oneM2M for performing data exchange with applications.
Respective dependent claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR20170109404A), in view of Agerstam et al (US 2019/0045033).

Regarding claim 1, Woo teaches an information processing system, comprising:
 a conversion proxy that is connected to devices corresponding to a plurality of types of unique standards (Woo, under Description, then under Technical Field, provides “The present invention relates to an ontology management method and system for interworking with an IoT service”; fig.1 and accompanying description provides “1 is a diagram illustrating an IoT service system to which the present invention is applicable. 1, the IoT service system to which the present invention can be applied is constructed so that the user device 10, the IOT platform 100, and the ontology web 20 can communicate with each other”; wherein IoT platform 100 in conjunction with web 20 provides for a conversion proxy functionality), and further connected to a common platform server that performs data exchange with applications (fig.1 and accompanying description provides “The IoT platform 100 is a server system for IoT service configuration / provision, and uses ontologies 20-1, 20-2, ..., 20-n registered in the ontology web 20. Also, the IoT platform 100 manages the ontologies 20-1, 20-2, ..., 20-n registered in the ontology web 20 for mutual interworking of IoT services. Specifically, the IOT platform 100 searches / understands the ontologies 20-1, 20-2, ..., 20-n registered in the ontology web 20 to annotate the semantic meaning of the same device”), wherein the conversion proxy includes an acquisition unit that acquires ontology data described in an ontology with a data structure corresponding to the unique standards (fig.1 and accompanying description provides “Specifically, the IOT platform 100 searches / understands the ontologies 20-1, 20-2, ..., 20-n registered in the ontology web 20 to annotate the semantic meaning of the same device”), a device management unit that acquires and manages unique device information correlated with devices corresponding to the plurality of types of unique standards (fig.1 and accompanying description provides “To this end, the IoT platform 100 reflects the information of the IoT device that the user wants to register on the ontology web 20 through the user device 10.
Specifically, the IoT platform 100 merges the meaning of the IoT device information into the meaning of the ontology to generate a new ontology and registers the ontology in the ontology web 20”), and a common exchange unit that creates a resource in which a data structure common to the plurality of types of unique standards and a data exchange interface corresponding to the unique standards are correlated (Abstract provides “…converting device information into a web object; retrieving an ontology to which the meaning of the converted web object is mapped; merging the meaning of the retrieved ontology and the meaning of the web object; and generating the merged meaning as a new ontology. Accordingly, the meanings of the distributed ontology can be commonly analyzed, thereby interworking the IoT service”), on the basis of the ontology data acquired by the acquisition unit and the device information managed by the device management unit, and performs data exchange with the common platform server using the created resource (Abstract provides “…an ontology management method and a system thereof for interworking an IoT service. The ontology management method according to an embodiment of the present invention comprises: converting device information into a web object; retrieving an ontology to which the meaning of the converted web object is mapped; merging the meaning of the retrieved ontology and the meaning of the web object; and generating the merged meaning as a new ontology. Accordingly, the meanings of the distributed ontology can be commonly analyzed, thereby interworking the IoT service”).
Woo teaches a common platform server that performs data exchange with applications (fig.1 and accompanying description). However, Woo does not explicitly teach wherein the common platform server is by oneM2M, wherein the unique standards are internet of things (IoT) standards and data in an ontology filed is generated based on user input. However, in a similar field of endeavor, Agerstam teaches a common platform server is by oneM2M wherein the unique standards are internet of things (IoT) standards ([0020] provides “…an IoT device may be a smart phone, laptop, tablet, or PC, or other larger device. Further, an IoT device may be a virtual device, such as an application on a smart phone or other computing device. IoT devices may include IoT gateways, used to couple IoT devices to other IoT devices and to cloud applications, for data storage, process control, and the like”, wherein these devices can be interpreted as user input devices; [0029] provides “…systems that perform standards conversion to provide multi-standard connectivity, enabling IoT devices 104 using different protocols to communicate. Further systems may provide seamless interconnectivity across a multi-standard infrastructure comprising visible Internet resources and hidden Internet resources.”; [0035] provides for oneM2M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the ontology management and interworking system as taught by Woo, with the protocols and standards taught by Agerstam, to more effectively interconnect and operate IoT devices and IoT network use cases (Agerstam [0004]).

Regarding claim 2, Woo-Agerstam teaches the information processing system according to claim 1, wherein the common platform server has a data storage unit that stores data acquired from the devices, the resource has a first data field regarding which storing newest data acquired from the devices in the data storage unit is defined, and the common 3TDM/svexchange unit of the conversion proxy stores the newest data acquired from the devices in the data storage unit, on the basis of the definition regarding the first data field (Woo fig.3 and accompanying description provides “The communication unit 110 is a means for communicating with the user device 100 and the ontology web 20. The DB 130 stores / manages information required for the IoT service…The processor 120 provides the IoT service and generates the ontologies used in the IoT service on the ontology web 20 in accordance with the present embodiment and updates the generated ontologies using the processor 120”, wherein updating provides for newest data).

Regarding claim 3, Woo-Agerstam  teaches the information processing system according to claim 1, wherein the common platform server has a data storage unit that stores data acquired from the devices, the resource has a second data field regarding which storing time- series data acquired from the devices in the data storage unit is defined, and the common exchange unit of the conversion proxy stores the time-series data acquired from the devices in the data storage unit, on the basis of the definition regarding the second data field (Woo fig.3 and accompanying description provides “The communication unit 110 is a means for communicating with the user device 100 and the ontology web 20. The DB 130 stores / manages information required for the IoT service…The processor 120 provides the IoT service and generates the ontologies used in the IoT service on the ontology web 20 in accordance with the present embodiment and updates the generated ontologies using the processor 120”; claim 8 provides for “converting the device information into a web object” wherein an object is a data structure that contains data fields, like a record does, interpreted to provide for time).  

Regarding claim 4, Woo-Agerstam teaches the information processing system according to claim 1, wherein the resource has a third data field regarding which is defined acquiring, from the devices, newest data acquired from the devices, in response to a request from the application, and the common exchange unit of the conversion proxy transmits data acquired from the devices to the application via the common platform server, on the basis of the definition regarding the third data field, in response to the request from the application (Woo fig.2 and accompanying description provides “The IoT device information received in step S210 is created in the form of a sentence for the user to register the IoT device in the IoT platform 100 and input through the user device 10…the IoT platform 100 generates the merged meaning as a new ontology in step S260 (S270), and newly registers the created ontology on the ontolio web 20 (S280))”.  

Regarding claim 5, Woo-Agerstam teaches information processing system according to claim 1, wherein the resource has a fourth data field regarding which is defined batch acquisition of time-series data stored in a unique storage unit correlated with the devices, in response to a request from the application, and the common exchange unit of conversion proxy transmits data acquired from the storage unit to the application via the common platform server, on the basis of the definition regarding the fourth data field, in response to the request from the application (Woo fig.2 and accompanying description provides “The IoT device information received in step S210 is created in the form of a sentence for the user to register the IoT device in the IoT platform 100 and input through the user device 10…the IoT platform 100 generates the merged meaning as a new ontology in step S260 (S270), and newly registers the created ontology on the ontolio web 20 (S280); fig.3 and accompanying description provides “The communication unit 110 is a means for communicating with the user device 100 and the ontology web 20. The DB 130 stores / manages information required for the IoT service…The processor 120 provides the IoT service and generates the ontologies used in the IoT service on the ontology web 20 in accordance with the present embodiment and updates the generated ontologies using the processor 120”; claim 8 provides for “converting the device information into a web object” wherein an object is a data structure that contains data fields, like a record does, interpreted to provide for time; Abstract provides “…an ontology management method and a system thereof for interworking an IoT service. The ontology management method according to an embodiment of the present invention comprises: converting device information into a web object; retrieving an ontology to which the meaning of the converted web object is mapped; merging the meaning of the retrieved ontology and the meaning of the web object; and generating the merged meaning as a new ontology. Accordingly, the meanings of the distributed ontology can be commonly analyzed, thereby interworking the IoT service”).

Regarding claim 6, this claim recites limitations found within those of claim 1 and the same rationale of rejection applies, where applicable.
Regarding claim 7, this claim recites limitations found within those of claim 1 and the same rationale of rejection applies, where applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459